Citation Nr: 1634290	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to separate disability ratings for bronchial asthma and obstructive sleep apnea.

2.  Entitlement to a disability rating in excess of 60 percent for bronchial asthma with obstructive sleep apnea.

4.  Entitlement to service connection for left ventricular hypertrophy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2014 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

By way of background, in a December 2011 rating decision, the RO granted entitlement to service connection for obstructive sleep apnea, assigning a disability rating of 50 percent prior to February 1, 2006, and a noncompensable rating thereafter.

On March, 22, 2012, the Veteran filed a claim for an increased rating for obstructive sleep apnea.  

In the March 2014 rating decision on appeal, the RO found clear and unmistakable error (CUE) in the December 2011 rating decision, as the Veteran was already separately service-connected for bronchial asthma, and a separate disability rating for obstructive sleep apnea was not allowed under VA regulations.  As such, the RO assigned a single combined evaluation for bronchial asthma and obstructive sleep apnea with an evaluation of 60 percent, effective December 5, 2013, the date of the VA examination for obstructive sleep apnea.  In addition, the RO denied entitlement to service connection for left ventricular hypertrophy (claimed as heart failure).

The Veteran filed a notice of disagreement with the single rating, and contended that his rating should be higher.  As the RO adjudicated both whether the Veteran should be awarded separate disability ratings for each disability and entitlement to a higher rating for the disability, the Board finds that both of these issues are on appeal, and has represented the issues as such on the title page to this decision.

The Board acknowledges that the Veteran filed a separate claim in April 2014 for a TDIU rating, wherein he indicated that his bronchial asthma and obstructive sleep apnea, in whole or in part, prevented him from working.  The TDIU claim was separately adjudicated and denied by way of a March 2015 RO decision; and, the Veteran has not perfected an appeal with respect to that claim.  See 38 C.F.R. § 20.1103 (2015).  However, as the issue of entitlement to TDIU has been raised by the evidence of record, the TDIU issue is under the Board's jurisdiction as part and parcel of the appeal of the underlying disability rating. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In August 2016, VA received a VA Form 21-526 EZ Fully Developed Claim for compensation for several disabilities.  The claims have not yet been adjudicated by the Agency of Original Jurisdiction.  Therefore the Board does not have jurisdiction over them, and they are the referred to the AOJ for appropriate action.  

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the June 2014 statement of the case.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  



The issue of entitlement to service connection for left ventricular hypertrophy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's sleep apnea has required the use of a CPAP machine, however, has not resulted in any respiratory failure, carbon dioxide retention, cor pulmonae, or tracheostomy.

2.  The Veteran's bronchial asthma has not been manifested by FEV-1 of less than 40-percent predicted, FEV-1/FVC of less than 40 percent, or more than one attack per week with episodes of respiratory failure, and has not required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

3.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  VA regulation prohibits separate disability ratings for bronchial asthma and obstructive sleep apnea.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 4.96 (2015). 

2.  The criteria for a disability rating in excess of 60 percent for bronchial asthma with obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.96, 4.97, Diagnostic Codes 6602, 6847 (2015).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2014.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  The RO attempted to obtain records from the Social Security Administration (SSA) in February 2015, but was informed that no records for the Veteran existed.  In addition, the RO attempted to obtain records from the United States Postal Service (USPS), his prior employer, but received no response to two requests.  The Veteran was sent a letter in January 2015, informing him of these attempts and that he could obtain and submit these records.  The Veteran did not reply.  VA provided relevant examinations in December 2013 and February 2014.  As discussed in the disability rating section of this document, the examinations are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran has been rated at 60 percent disabling for bronchial asthma since October 7, 1996 under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Service connection was granted for obstructive sleep apnea in a December 2011 rating decision, effective June 13, 2005, and assigned a disability rating of 50 percent prior to February 1, 2006, and a noncompensable rating thereafter.  These ratings were assigned under 38 C.F.R. § 4.97, Diagnostic Code 6847.  Following the December 2011 rating decision, the Veteran's combined rating for compensation was as follows:  20 percent from August 30, 1988, 60 percent from October 7, 1996, 80 percent from June 13, 2005, and 60 percent from February 1, 2006.  

In March 2014, the AOJ issued a rating decision in which it determined that there was clear and unmistakable error in the December 2011 rating decision assignment of a separate rating for sleep apnea because 38 C.F.R. § 4.96 directs that only a single rating is assigned for disabilities covered by Diagnostic Codes 6602 and 6847.  It thus determined that a single 60 percent rating would be assigned for the Veterans sleep apnea and asthma.  That March 2014 rating decision also included a grant of service connection for clostricium difficile colitis with a 30 percent rating effective June 14, 2013.  Following that March 2014 decision, the Veteran's combined rating for compensation purposes remained unaltered other than it was increased to 80 percent from June 2013.  Therefore, the assignment of a single rating for asthma and sleep apnea, rather than separate ratings, did not result in a reduction of compensation payments for any period so the due process provisions of 38 C.F.R. § 3.105(e) are not applicable.  

The Veteran has contended that his bronchial asthma and obstructive sleep apnea should be separately rated.  However, separate ratings cannot be provided for obstructive sleep apnea and bronchial asthma, regardless of their origin or relationship with each other.  Regulation, 38 C.F.R. § 4.96(a), specifically provides that ratings under Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other, and instead a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96(a).  Because asthma is rated under Code 6602 and obstructive sleep apnea is rated under Code 6847, separate compensable ratings for each of those disabilities are not permitted.

The Veteran also argues that the manifestations of obstructive sleep apnea and bronchial asthma are not duplicative or overlapping; hence, he argues that the assignment of separate disability ratings for each would not constitute "pyramiding," which is forbidden under 38 CFR § 4.14.  However, this argument is unavailing.  The Board is bound by 38 C.F.R. § 4.96(a), which specifically prohibits the assignment of separate evaluations for bronchial asthma and sleep apnea.

Nonetheless, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to conclude that separate schedular disability ratings for the Veteran's obstructive sleep apnea and asthma may not be assigned.  In this regard the Board does not have the authority to grant the Veteran's claim on an equitable basis, and instead is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

For the period from March 22, 2012, the date the Veteran filed his claim for an increased rating for obstructive sleep apnea, to December 5, 2013, the Veteran's obstructive sleep apnea was rated as noncompensable under Diagnostic Code 6847.  

As of December 5, 2013, his ratings for obstructive sleep apnea and bronchial asthma were combined under Diagnostic Codes 6847-6602.  Hyphenated codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  As noted above, ratings under Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).
 
Under Diagnostic Code 6847, pertaining to sleep apnea, a 0 percent rating is warranted for asymptomatic sleep apnea with documented sleep disorder breathing.  A higher rating of 30 percent is warranted for persistent daytime hypersomnolence.  A 50 percent rating is warranted for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent rating is warranted for sleep apnea productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requiring a tracheotomy.  38 C.F.R. § 4.97, Code 6847.

Code 6602 provides the following criteria for bronchial asthma.  A 60 percent rating is warranted for bronchial asthma with: FEV-1 of 40- to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for bronchial asthma with: FEV-1 of less than 40-percent predicted; or, FEV-1/FVC of less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Code 6602.

Private and VA medical records reflecting treatment during the period from March 22, 2012 to December 5, 2013 reflect that the Veteran required a CPAP machine to treat his obstructive sleep apnea.  However, while the Veteran's obstructive sleep apnea required the use of a CPAP machine, it was not productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale and has not required a tracheostomy.  Accordingly, the Board finds that a rating of 50 percent for obstructive sleep apnea would be warranted for this period.  See 38 C.F.R. § 4.97, Code 6847.
 
However, because 38 C.F.R. § 4.96(a) prohibits separate ratings for the Veteran's obstructive sleep apnea and bronchial asthma, and medical evidence has determined that the Veteran's bronchial asthma is the predominant disability, the current 60 percent disability rating (assigned for the disability attributed to his bronchial asthma under Diagnostic Code 6602, with asthma as the predominant disability) is appropriate.

The Veteran underwent a VA respiratory examination in December 2013.  The examiner noted that his respiratory condition required the use of oral or parenteral corticosteroid medications, with intermittent courses or bursts of systemic (oral or parenteral) corticosteroids, four or more times over the prior 12 months.  However, the examiner indicated that he did not require systemic (oral or parenteral) high dose corticosteroids for control or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  The Veteran's respiratory disability required inhalational bronchodilator therapy and anti-inflammatory medication, on a daily basis, and oral bronchodilators on an intermittent basis.  The examiner noted that the Veteran had four or more asthma attacks or exacerbations per week over the prior in the past 12 months, but no physician visits for required care of exacerbations or episodes of respiratory failure.  Pulmonary function tests were performed at the examination.  Pre-bronchodilator results were FEV-1: 69% predicted, FVC: 73% predicted, and  FEV-1/FVC: 94%.  Post-bronchodilator results were FEV-1: 68% predicted, FVC: 57 % predicted, and  FEV-1/FVC: 119%.  The examiner opined that the FVC percentages most accurately reflected the Veteran's current pulmonary function.  The examiner noted that the Veteran had more than one respiratory condition, but that his asthma was predominantly responsible for the limitation in pulmonary function.

The Veteran was afforded a VA sleep apnea examination in February 2014.  The examiner noted that the Veteran had persistent daytime hypersomnolence, and that he required the use of a CPAP machine, but that there was no evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, and the Veteran obstructive sleep apnea did not require a tracheostomy.

VA medical records in January 2015 reflect that he was in no respiratory distress, had no home oxygen requirement, that his lungs were clear, and that he had a stable baseline oxygen saturation level.  The Veteran was prescribed albuterol, mometasone furoate, and salmeterol, all by inhalation, to treat his asthma.

Throughout the period of claim, as shown by the medical evidence and VA examination reports outlined above, the Veteran's obstructive sleep apnea has required the use of a CPAP machine, but has not been productive of chronic respiratory failure with carbon dioxide retention or cor pulmonale and has not required a tracheostomy.  Accordingly, the Board finds that a rating in excess of 50 percent for obstructive sleep apnea under Diagnostic Code 6847 would not be warranted.  See 38 C.F.R. § 4.97, Code 6847.

Furthermore, throughout the period of claim, as shown by the medical evidence and VA examination reports outlined above, the Veteran's asthma has required the use of daily inhalational therapy (albuterol, mometasone furoate, and salmeterol), but has not been productive of FEV-1 of less than 40-percent predicted, FEV-1/FVC of less than 40 percent, or more than one attack per week with episodes of respiratory failure, and has not required the daily use of systemic high dose corticosteroids or immuno-suppressive medications. 

The Board notes that the Veteran has argued that he is currently on daily high dose corticosteroids, which would warrant a 100 percent disability rating.  See Form 9, filed July 2014.  Medical records reflecting treatment through January 2015 show that the Veteran uses a mometasone furoate inhaler, which is a corticosteroid, and is prescribed to use daily.  The rating criteria clearly differentiates between inhaled medications-contemplated in the criteria for a 30 percent disability rating-and oral or parenteral medications-contemplated in the criteria for 60 or 100 percent ratings.  The criteria for 60 or 100 percent ratings include systemic corticosteroids meaning oral (not inhaled) or parenteral as designated by the regulation.  As such, the evidence of record does not reflect that the Veteran is on daily systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, such that a 100 percent disability rating is warranted.  Accordingly, the Board finds that a rating in excess of 60 percent for asthma under Diagnostic Code 6602 is not warranted.  See 38 C.F.R. § 4.97, Code 6602.
 
In evaluating the severity of the Veteran's overall disability, the Board reiterates that, based upon the medical evidence and examination findings outlined above, a schedular rating in excess of 50 percent for obstructive sleep apnea is not warranted under Code 6847 at any time, and a schedular rating in excess of 60 percent for asthma is not warranted under Code 6602 at any time.  The rating of 60 percent for asthma under Code 6602 reflects the predominant respiratory disability, as commented on by the December 2013 VA examiner.   

The March 2014 examination findings show that the Veteran has persistent daytime hypersomnolence due to his sleep apnea impacting his ability to work due to lack of concentration and attention.  The January 2013 examination findings include that the symptom of his asthma is dyspnea on exertion with the impact on his work being dyspnea on exertion.  Although the Veteran does have disability resulting from both conditions, the overall disability is not so severe as to warrant elevation to the 100 percent rating.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against granting separate schedular ratings or a higher schedular rating for his sleep apnea and asthma.  There is no reasonable doubt to be resolved as to this determination.   

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.
 
Here, the schedular criteria under Codes 6602 and 6847 provide for ratings in excess of that assigned for greater degrees of respiratory disability, but such greater degree of respiratory disability are not shown.  The Board notes the Veteran's contentions that he is unable to use his CPAP machine for obstructive sleep apnea.  VA medical records in November 2013 reflect his reports that he was unable to use the CPAP due to a nasal obstruction.  However, a VA provider noted that the Veteran was status post septoplasty and turbinate reduction, and still could not use his CPAP machine.  In addition, VA medical records in November 2014 show that the Veteran was not using the machine as prescribed.  The Board finds that the evidence of record does not show that the Veteran's inability to use his CPAP machine was due to his service-connected obstructive sleep apnea.  As such, the diagnostic criteria encompass all symptoms and related functional impairment of the disability shown during the applicable timeframe and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

Total disability compensation ratings may be assigned under the provisions of 38 C.F.R. § 3.340.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.341 (2015).  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).
 
A total rating based on individual unemployability due to service-connected disability or disabilities, referred to as a TDIU, may be assigned in the first instance by the Board or the AOJ when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).
 
Neither the effect of nonservice-connected disabilities nor of the Veteran's age may be considered in determining whether a TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In deciding this appeal, the Board has considered whether a TDIU is warranted for any period of time on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).
 
In his VA Form 21-8940, filed in April 2014, the Veteran indicated that he had worked full time until January 31, 2014 as an electronics technician with the USPS.  He reported that he was unable to work due to breathing problems attributable to his service-connected obstructive sleep apnea and bronchial asthma.  VA medical records reflected the Veteran's reports that he was working as an electronics technician at the USPS, but that this position was eliminated and his job changed to custodial work.  A November 2014 medical record shows that the Veteran reported that he was let go from the Postal Service due to restructuring, and his job officially ended on October 20, 2014.

The Board finds that the evidence of record supports a finding that the evidence of record does not support a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

The Veteran is service-connected for bronchial asthma with obstructive sleep apnea at a 60 percent disability rating, clostridium difficile colitis at a 30 percent disability rating, allergic rhinitis at a 10 percent disability rating, and p/o residuals, excision, cyst, lower back and chronic sinusitis at noncompensable ratings, for a total rating of 80 percent.  38 C.F.R. § 4.16(a).

A December 2013 VA respiratory examination reflected that the Veteran's service-connected bronchial asthma impacted his ability to work due to dyspnea on exertion.

In February 2014, the Veteran was provided with a VA examination to determine the severity of his service-connected sleep apnea.  The examiner found that the impact of sleep apnea on the Veteran's ability to work was lack of concentration and attention.

The Veteran was also provided with a VA examination to assess his intestinal disability in February 2014.  The examiner opined that, while the Veteran was still able to work, his intestinal condition resulted in the need for frequent breaks and that he could fatigue easily.

The Board finds that, while each of these disabilities causes some effect on his employment, none were noted to refer the Veteran unable to obtain or maintain substantially gainful employment.  Nor does the evidence show that the combined effect of his disabilities were such as to preclude sedentary employment.  Significantly, the Veteran was able to maintain employment following these examinations until October 2014.  Pursuant to his own reports, the Veteran did not leave this job due to his service-connected disabilities, but was let go since his job was eliminated.  

Since October 2014, it appears that the Veteran's circumstances have worsened, in that he has become homeless.  Evidence in the record reflects that this has been due to many factors other than his service-connected disabilities.

A November 2014 VA homeless program consultation reflects that the Veteran's problem list included, in pertinent part, depressive disorder, anxiety, somatic delusion disorder, combined forms of senile cataracts, refractive errors, hypertension, obesity, diabetes mellitus type II, tinea pedis, and service-connected asthma, sleep apnea, and allergic rhinitis.  The examiner noted that he appeared to be suffering from ongoing symptoms of multiple medical and mental health co-morbidities, and had very limited insight into his current situation.  Concentration was poor, requiring frequent re-direction to the intake at hand.  The Veteran tended to focus only on medical concerns, and how they were not being addressed by his doctors.  He was noted to be a poor historian, with many inconsistencies.  It was noted that the Veteran tended to remain in a delusional state regarding his medical conditions.  The examiner found that, while the Veteran appeared to be making poor choices regarding his situation, he did not appear to be at imminent risk of harm or gravely disabled.  After his job with the USPS came to an end, he sold his house, moved all of his belongings into his car, and had been staying in hotels since.  

Overall, the Board finds that the evidence of record does not support a grant of TDIU.  The VA examiners did not opine that the Veteran's service-connected disabilities prevent him from securing or maintaining substantially gainful employment.  In fact, the Veteran was still able to work with his service-connected disabilities, and did not leave his employment due to disability caused by his service-connected bronchial asthma with obstructive sleep, clostridium difficile colitis, allergic rhinitis, residuals of an excision of a cyst at the lower back, and chronic sinusitis.  While it is not clear that the Veteran could not work, the preponderance of evidence shows that an inability to secure and follow a substantially gainful occupation is not due solely to his service-connected disabilities.
 
At the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to TDIU is denied.


ORDER

Entitlement to separate disability ratings for bronchial asthma and obstructive sleep apnea is denied.

A disability rating in excess of 60 percent for bronchial asthma with obstructive sleep apnea is denied.

Entitlement to TDIU is denied.


REMAND

In March 2014, the RO denied service connection for left ventricular hypertrophy (also claimed as heart failure).  In February 2014, the Veteran submitted a Notice of Disagreement (NOD).  Thus, the March 2014 rating decision remains pending and the RO is now required to send the Veteran a Statement of the Case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish an SOC to the Veteran and his representative addressing the issue of entitlement to service connection for left ventricular hypertrophy (also claimed as heart failure).  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  The case should then be returned to the Board for further appellate consideration only if an appeal is properly perfected. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


